            Case 1:19-cr-00018-ABJ Document 331 Filed 02/21/20 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                         Case 1:19-cr-00018-ABJ

UNITED STATES OF AMERICA,

       v.

ROGER J. STONE, JR.,

      Defendant.
_____________________________/

  DEFENDANT ROGER STONE’S MOTION FOR JUDICIAL DISQUALIFICATION

       Defendant, Roger J. Stone, Jr., files this Motion for Judicial Disqualification, pursuant to

28 U.S.C. § 455(a), in advance of oral arguments related to Defendant Stone’s Motion for a New

Trial (Dkt. # 309-2).

                                           ARGUMENT

       The issue at hand arises from the Defendant’s pending Motion for a New Trial (Dkt. #

309-2) and statements made by Judge Berman-Jackson during the Defendant’s Sentencing

Hearing on February 20, 2020. Stone’s argument for a new trial rests on newly discovered

information indicating that there was juror misconduct during Mr. Stone’s trial, thereby

depriving him of his constitutional right to be tried by an impartial jury. Defendant’s Motion has

not been ruled on, and in fact, the Defendant’s Reply to the Government’s Opposition is not yet

due, nor has a hearing been set. The Court must still consider whether any juror interviews are

appropriate in light of the allegations. However, given the statements made by Judge Berman-

Jackson during the Sentencing Hearing, recusal under 28 U.S.C § 455(a) is warranted in order to

protect the integrity and impartiality of the judicial system.




                                                  1
          Case 1:19-cr-00018-ABJ Document 331 Filed 02/21/20 Page 2 of 6



       28 U.S.C. § 455(a) states, “[a]ny justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” “[A] showing or appearance of bias or prejudice sufficient to permit the average

citizen reasonably to question a judge’s impartiality is all that must be demonstrated to compel

recusal.” United States. v. Heldt, 668 F.2d 1238, 1271 (D.C. Cir. 1981).

       The goal of section 445 is to “avoid even the appearance of partiality.” Liljeberg v.

Health Servs. Acquisition Corp. 468 U.S. 847, 860 (1988). “In addressing the mere appearance

of partiality, section 455 addresses not only fairness to the litigants but also the public’s

confidence in the judiciary, which may be irreparably harmed if a case is allowed to proceed

before a judge who appears to be tainted.” In re School Asbestos Litigation, 977 F.2d 764, 776

(3d. Cir. 1992). “It has been argued that any ‘public comment by a judge concerning the facts,

applicable law, or merits of a case that is sub judice in his court or any comment concerning the

parties or their attorneys would raise grave doubts about the judge's objectivity and his

willingness to reserve judgment until the close of the proceeding.’” United States v. Microsoft

Corp., 253 F.3d 34, 114 (D.C. Cir. 2001) (quoting William G. Ross, Extrajudicial Speech:

Charting the Boundaries of Propriety, 2 GEO. J. LEGAL ETHICS 589, 598 (1989)).

Disqualification under section 455(a) is appropriate even after a final judgment is entered in

certain situations. See Microsoft Corp., 253 F.3d at 116.

       Stone’s Motion for New Trial is directly related to the integrity of a juror. It is alleged

that a juror misled the Court regarding her ability to be unbiased and fair and the juror attempted

to cover up evidence that would directly contradict her false claims of impartiality.

       Nevertheless, at Mr. Stone’s sentencing, the Court emphatically stated its views regarding

both of the defendant and the jurors in his trial:



                                                     2
         Case 1:19-cr-00018-ABJ Document 331 Filed 02/21/20 Page 3 of 6



               Everyone depends on our elected representatives to protect our
               elections from foreign interference based on the facts. No one
               knows where the threat is going to come from next time or whose
               side they're going to be on, and for that reason the dismay and
               disgust at the defendant's belligerence should transcend party. The
               dismay and the disgust at the attempts by others to defend his
               actions as just business as usual in our polarized climate should
               transcend party. The dismay and the disgust with any attempts to
               interfere with the efforts of prosecutors and members of the
               judiciary to fulfil their duty should transcend party. Sure, the
               defense is free to say: So what? Who cares? T. 87.

               But, I'll say this: Congress cared. The United States Department of
               Justice and the United States Attorney's Office for the District of
               Columbia that prosecuted the case and is still prosecuting the case
               cared. The jurors who served with integrity under difficult
               circumstances cared. The American people cared. And I care.

T.88

       Recusal is required based on the entirety of the above and this statement in particular:

“The jurors who served with integrity under difficult circumstances cared.” 2/20/20 Tr. 88:7-8

(emphasis added). Whether the subject juror (and perhaps others) served with “integrity” is one

of the paramount questions presented in the pending Motion. The Court’s ardent conclusion of

“integrity” indicates an inability to reserve judgment on an issue which has yet been heard.

Moreover, the categorical finding of integrity made before hearing the facts is likely to “lead a

reasonably informed observer to question the District Judge’s impartiality. Public confidence in

the integrity and impartiality of the judiciary is seriously jeopardized when judges…share their

thoughts about the merits of pending…cases.” Microsoft Corp., 253 F.3d at 114-115 (D.C. Cir.

2001). The premature statement blessing the “integrity of the jury” undermines the appearance of

impartiality and presents a strong bias for recusal.




                                                  3
         Case 1:19-cr-00018-ABJ Document 331 Filed 02/21/20 Page 4 of 6



                                          CONCLUSION

       The Court should grant this Motion for Judicial Recusal based on the arguments

presented above.



                                              Respectfully submitted,

                                              By: /s/_______________


                                              BRUCE S. ROGOW
ROBERT C. BUSCHEL                             FL Bar No.: 067999
BUSCHEL GIBBONS, P.A.                         TARA A. CAMPION
D.D.C. Bar No. FL0039                         FL Bar: 90944
One Financial Plaza, Suite 1300               BRUCE S. ROGOW, P.A.
100 S.E. Third Avenue                         100 N.E. Third Avenue, Ste. 1000
Fort Lauderdale, FL 33394                     Fort Lauderdale, FL 33301
Telephone: (954) 530-5301                     Telephone: (954) 767-8909
Fax: (954) 320-6932                           Fax: (954) 764-1530
Buschel@BGlaw-pa.com                          brogow@rogowlaw.com
                                              tcampion@rogowlaw.com
                                                          Admitted pro hac vice

SETH GINSBERG                                 GRANT J. SMITH
N.Y. Bar No. 2628444                          STRATEGYSMITH, PA
299 Broadway, Suite 1405                      D.D.C. Bar No.: FL0036
                                              FL Bar No.: 935212
New York, NY 10007                            401 East Las Olas Boulevard
Telephone: (212) 227-6655                     Suite 130-120
Admitted pro hac vice                         Fort Lauderdale, FL 33301
                                              Telephone: (954) 328-9064
                                              gsmith@strategysmith.com




                                              4
         Case 1:19-cr-00018-ABJ Document 331 Filed 02/21/20 Page 5 of 6




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 2020, I electronically filed the foregoing with

the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.


                                              ___/s/ Robert C. Buschel_______________
                                                    Robert C. Buschel

    United States Attorney’s Office for the
            District of Columbia

Timothy J. Shea
United States Attorney
J.P. Cooney
John Crabb, Jr.
Assistant United States Attorneys

                                                5
Case 1:19-cr-00018-ABJ Document 331 Filed 02/21/20 Page 6 of 6




                              6
         Case 1:19-cr-00018-ABJ Document 331-1 Filed 02/21/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ

 UNITED STATES OF AMERICA,


 v.


 ROGER J. STONE, JR.,

               Defendant.
                                     /

                                            ORDER
       Before the Court is Roger J. Stone's Motion for Judicial Disqualification, Defendant’s

motion and otherwise being fully advised,

        It is therefore ORDERED AND ADJUGED that the Motion is GRANTED.

        DONE AND ORDERED in Washington, DC, this              day of      , 2020.



                                                       AMY BERMAN JACKSON
                                                       United States District Judge


 cc:    all counsel of record
